       6:20-cv-00423-JFH Document 27 Filed in ED/OK on 12/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA,

         Plaintiff,
                        v.
                                                           Case No. 6:20-cv-00423-JFH
    JEFFREY LOWE,

    LAUREN LOWE,

    GREATER WYNNEWOOD EXOTIC ANIMAL
    PARK, LLC, and

    TIGER KING, LLC,

         Defendants.


                         MOTION FOR PRELIMINARY INJUNCTION

         Plaintiff, United States of America, by authority of the Attorney General of the United
States and through its undersigned attorneys, files this motion pursuant to Federal Rule of Civil
Procedure 65, and respectfully moves this Court for a preliminary injunction against Jeffrey and
Lauren Lowe, Greater Wynnewood Exotic Animal Park, LLC, and Tiger King, LLC
(collectively, “Defendants”). The United States requests that pending adjudication of its claims,
the Court enjoin Defendants from: exhibiting animals without a license, placing the health of
animals in their care, custody, possession, and control in “serious danger,” and “taking”
Endangered Species Act protected Big Cats. 1
         Specifically, the United States requests that pending adjudication of its claims, the Court
order Defendants to: (1) immediately cease exhibiting animals without a USDA exhibitor
license; (2) within 14 days of the Court’s order, retain a qualified attending veterinarian under
formal arrangements consistent with the requirements of 9 C.F.R. §§ 1.1, 2.40; (3) within 7 days
of the Court’s order, provide acquisition and disposition records, including any and all veterinary
records, for any and all animals added to or missing from the Lowes’ inventories since June 22,
2020; (4) within 7 days of any animal being treated by a veterinarian, submit complete and

1
    Big Cats include lions, tigers, and hybrids thereof.
     6:20-cv-00423-JFH Document 27 Filed in ED/OK on 12/23/20 Page 2 of 2




accurate veterinary records to the undersigned attorneys; and (5) within 7 days of any change to
the December 16, 2020 animal inventory, including the birth or death of any animal, submit
acquisition and disposition records to the undersigned attorneys. This motion is supported by the
accompanying Memorandum In Support of Motion for Preliminary Injunction, and Declarations
and Exhibits thereto.
       Pursuant to LCvR 7.1(f), counsel for the United States has attempted to confer with
opposing counsel to resolve this matter. See also Dkt. No. 23. However, the parties were unable
to reach an accord on the issues advanced in the motion for preliminary injunction.


DATED: December 23, 2020                     Respectfully Submitted,
BRIAN J. KUESTER                             JONATHAN D. BRIGHTBILL
United States Attorney                       Principal Deputy Assistant Attorney General
SUSAN BRANDON, Civil Chief                   Environment and Natural Resources Division
United States Attorney’s Office
Eastern District of Oklahoma
520 Denison Ave                              /s/ Mary Hollingsworth
Muskogee OK 74401                            MARY HOLLINGSWORTH
                                             Senior Trial Attorney
                                             AZ Bar # 027080
                                             BRIENA L. STRIPPOLI
                                             Trial Attorney
                                             ROBERT M. NORWAY
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife & Marine Resources Section
                                             P.O. Box 7611, Ben Franklin Station
                                             Washington, D.C. 20044-7611
                                             Mary.hollingsworth@usdoj.gov | 202-598-1043
                                             Briena.strippoli@usdoj.gov | 202-598-0412
                                             Fax: 202-305-0275

                                             Attorneys for the United States of America




                                                2
